Hammond, J.
The plaintiff’s intestate was an experienced moulder, and at the time of the accident was foreman of the foundry, directing the beds where the moulding was to be done, and having the general charge of the foundry work ; but he was not a machinist; and, while he was expected to give notice to the superintendent if he saw any evidence of a defect or want of repair in a crane or a derrick, he had nothing to do with the repairs. The responsibility for the repairs did not rest upon him but on his superior officer.
The- weight of the pot of molten iron which was upon the crane at the time of the accident was no heavier than usual; and it does not appear that the crane was subjected to any strain which might not reasonably have been anticipated. It might therefore be inferred that the bolts were not strong enough to hold up the crane under the conditions reasonably to be expected in the ordinary work, and therefore that the apparatus was defective.
The duty owed by the defendant to the intestate was that of using due care to see that the apparatus was-in proper condition. It was an important duty. Plainly, if the crane should give way and spill a large mass of molten iron, the lives of the workmen might be in peril. It would serve no useful purpose to recite in detail the evidence. It is sufficient to say that in view of the number of years during which these bolts had been in use, the number of times the yoke had been loose and the bolts subjected to shock, the consequent liability of the iron to crystallization and a resultant weakening, and the great danger to life and limb of the workmen by possible breaking of the bolts, the question whether the failure either to subject the bolts to some kind of examination or to replace them by newones so *88that the necessary strength of the apparatus should be maintained was negligence on the part of the defendant, was a question of fact for the jury.

Exceptions sustained.